Judgment final was entered against appellants at the November term, 1913, of the County Court of Nacogdoches County on a forfeited bail bond, from which judgment appellants gave notice of appeal to this court, but a few days later gave a bond on appeal which recites that notice of appeal was given to the "Supreme Criminal Court of Appeals" and is conditioned for the payment of all costs which may accrue in the "Supreme Criminal Court of the State of Texas." There *Page 68 
being no such court in this State, this bond does not confer jurisdiction on this court. This court is termed by the Constitution and laws of this State "The Court of Criminal Appeals," and as the bond given is not conditioned for the payment of such costs as may accrue in this court, and we could enter no judgment thereon, it does not confer jurisdiction on this court, and the cause is dismissed from the docket. As it appears from the transcript that notice of appeal was given to this court, and the same rules govern in this character of proceedings that govern in civil matters, appellants, if they so desire, may still prosecute their appeal to this court by filing a proper bond and taking proper proceedings to bring the matters before this court.
The appeal is dismissed.
Dismissed.